The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Replaced paragraph [0001] below the title with the following paragraph:
-- [0001] 	This application is a continuation of U.S. Patent Application No. 16/847 ,696, filed on April 14, 2020, now U.S. Patent 11,270,969 issued March 8, 2022, which claims priority to and the benefit of Korean Patent Application No. 10-2019-0066172, filed on June 4, 2019, Korean Patent Application No. 10- 2019-0079889, filed on July 3, 2019, and Korean Patent Application No. 10-2020-0017842, filed on February 13, 2020 in the Korean Intellectual Property Office, the disclosure of which is incorporated herein in its entirety by reference. 	--
Claim Rejections - 35 U.S.C. §103
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1-13 are rejected under 35 U.S.C. §103(a) as being unpatentable over Sasaki et al (U.S. Patent No. 11,315,850) in view of Hernden et al (U.S. Patent No. 7,057,273). 

    PNG
    media_image1.png
    261
    426
    media_image1.png
    Greyscale
In re claim 1, Sasaki discloses a semiconductor package comprising:
- a lower case (i.e., the lower part of case 30, in Figs. 7-8) provided on a pad 80; 
- a lead 42, 52 provided on the lower ceramic case 30, the lead being vertically spaced apart from the pad 80 by the lower ceramic case;
- a semiconductor chip 20 adhered to an upper surface of the pad 80; and
- a clip structure 2 electrically connecting a chip pad 21 provided on the semiconductor chip 20 and the lead 2, wherein the lower ceramic case 30 has a cavity (i.e., opening/cavity formed by the chip) within which the semiconductor chip is placed.
	Sasaki discloses case 30 [col. 3], but not mentions about the case being a ceramic case.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed ceramic case of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen case, or upon another variable recited in a claim, the Applicant must show that the chosen case being ceramic is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
 Sasaki does not disclose in detail clip structure 4.  Harnden, teaching an analogous art to that of Sasaki, discloses a clip structure 760 [Figs. 6F, 7F& 7G]:
- a flat horizontal part (i.e., part touched by lead 764 and pad 770, in Figs. 7F-G) having an end adhered to an upper surface of the lead 764 the horizontal part being parallel to the upper surface of the lead; and

    PNG
    media_image2.png
    204
    209
    media_image2.png
    Greyscale
- a flat inclined part (i.e., sidewall of adhesive 772) extended from the horizontal part and having an end adhered to an upper surface of the chip pad, the inclined part being inclined with respect to the upper surface of the chip pad 770, wherein an edge formed by lower and cut surfaces of the end of the inclined part (i.e., sidewall of 772) is embedded in an adhesive layer 772 provided on the upper surface of the chip pad 770.

In re claim 2, Hernden does not suggest a first angle between the lower surface of the inclined part and the upper surface of the chip pad[,] and a second angle between the cut surface of the inclined part and the upper surface of the chip pad are in the range of 10 to 85º (degrees).
It would have been obvious to a person having skills in the art to have modified the adjacent surfaces’ location of Hernden by utilizing the claimed “first angle between the lower surface of the inclined part and the upper surface of the chip pad[,] and a second angle between the cut surface of the inclined part and the upper surface of the chip pad are in the range of 10 to 85º.” Since this is merely an angle formed by two adjacent surfaces that may be desired for a given application, it has been held that modifying adjacent surfaces’ location of a semiconductor package art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Hernden discloses the lower surface of the inclined part and the cut surface of the inclined part inclining at a regular angle in the edge[,] and a cross-section of the edge cut along a longitudinal direction of the edge is in a V shape or a U shape [Figs. 7F, 7G].
In re claim 4, Hernden does not suggest the adhesive layer 772 comprising at least one of Sn, Pb, Ag, Cu, and Au.  It would have been obvious to a person having skills in the art to have modified the adhesive layer of Shimanuki by utilizing Sn, Pb, Ag, Cu, or Au.  Since this is merely an alternative adhesive material, it has been held that substituting one known material for another involves routine skill in the memory structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 5, Hernden discloses the adhesive layer 772 connecting the end of the inclined part of the clip structure to the chip pad 770 by using a soldering [Fig. 7F & col. 30, lns.31, 65].
In re claim 6, Hernden discloses the lead 764 comprising a first lead and a second lead, both of which are placed at an opposite side centering around the pad 770 [Figs. 7F-G], wherein the first lead electrically connected to a gate of semiconductor chip 758 [Fig. 7E], and the second lead electrically connected to a drain (i.e., left side of package 751) of the semiconductor chip.
In re claim 7, Hernden discloses the pad 770 electrically connected to a source (i.e., pads 754a-d of package 751, in Fig. 7E) of the semiconductor chip 758.
In re claim 8, Hernden discloses:
- the lower surface of the inclined part (i.e., sidewall of adhesive 772) and the cut surface of the inclined part incline at a regular angle in the edge[,] and 
- at least a part of a cross-section of the edge cut along a longitudinal direction of the edge contacts the upper surfaces of the chip pads 770 of the semiconductor chip 761 [Figs. 7F-G].

In re claim 9, Hernden does not suggest the cross-section formed by cutting the edge formed to contact the upper surfaces of the chip pads 770 of semiconductor chip 762 in a width direction with the rate of 0.3 to 0.5 :1.  It would have been obvious to a person having skills in the art to have modified the cross-section of Hernden by utilizing the claimed “cross-section formed by cutting the edge formed to contact the upper surfaces of the chip pads of semiconductor chip in a width direction with the rate of 0.3 to 0.5 :1.” Since this is merely a cross-section that may be desired for a given application, it has been held that modifying the cross-section of a semiconductor package art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Hernden discloses:
- the lower surface of the inclined part (i.e., sidewall of adhesive 772) and the cut surface of the inclined part inclining at a regular angle in the edge[,] and 
- a cross-section of the edge cut along a longitudinal direction of the edge formed to be a chamfer and contacting the upper surfaces of the chip pads 770 of the semiconductor chip 761 [Figs. 7F-G].
In re claims 11-13, Hernden discloses the edge filled in the adhesive layer 772 and thus, the lower surface of the inclined part (i.e., sidewall of adhesive 772), the cut surface of the inclined part, and at least a part of the cross-section of the edge cut along a longitudinal direction of the edge simultaneously contact the adhesive layer 772 [Figs. 7F-G].
Note:	If the above rejections under 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting Rejections
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
5.	Claims 1-13 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-18 of the conflicted U.S. Patent No. 11,270,969 to Choi et al..
	Although the two claims sets are not totally identical of the pending claims 1-13, respectively,  compared to those features (i.e., a memory device and its forming method) of the conflicted claims 1, 8 and their dependent claims, the claims at issues are not patentably distinct from each other.
6.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
7.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 13, 2022										    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815